911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,Michael H. Woods, John E. Thompson, Arthur Rex-El, Plaintiffs,v.Robert BROWN, Jr., Mr. Abramajtys, Dan Chaffer, Dr.,Defendants-Appellees.
No. 89-2287.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

1
Before WELLFORD and SUHRHEINRICH, Circuit Judges, and SAM H. BELL, District Judge.*

ORDER

2
Gene Favors, a pro se Michigan prisoner, appeals the district court's judgment dismissing his civil rights suit filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the records and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Initially, we note that this appeal is recognized only as to Gene Favors, as he is the only named party in the notice of appeal.   Minority Employees of Tennessee Dept. of Emp.  Sec. v. Tennessee, 901 F.2d 1327 (6th Cir.1990) (en banc).


4
Seeking monetary and declaratory relief, Favors filed his suit against three prison officials alleging that they deprived him of adequate medical care and adequate fire safety prevention in violation of the eighth amendment of the United States Constitution.  Favors did not allege in what capacity he was suing the defendants.  Over Favors' objections, the district court adopted the magistrate's report and recommendation thereby granting defendants' motion for summary judgment.  This timely appeal followed.


5
Upon review we conclude that the defendants are not subject to suit in this case as Favors sought to hold them liable in their official capacity for monetary damages under 42 U.S.C. Sec. 1983.   Will v. Michigan Dep't of State Police, 109 S.Ct. 2304, 2311-12 (1989).  Further, Favors lacks standing to pursue declaratory relief for conditions at Muskegon Temporary Facility, as he has been transferred to another state prison.   Hassine v. Jeffes, 846 F.2d 169, 176 n. 3 (3rd Cir.1988).


6
We hereby affirm the district court's judgment for these reasons and those set forth in the magistrate's report and the district court's opinion.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Sam H. Bell, U.S. District Judge for the Northern District of Ohio, sitting by designation